DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive. 
Applicant argues that the NItzan reference is directed to measuring a physiological variable in the heart or aorta or pulmonary artery or pulmonary vein and that it only teaches a measurement technique directed to small volumes of blood such as microcirculatory bed of lung tissue.  However, Nitzan reference explicitly also teaches obtaining measurements of oxygen saturations in the pulmonary artery along with measurements of oxygen saturations in the blood of pulmonary microcirculatory arteries (see claims 11, 12; paragraphs [0033, 0050]).  Paragraph [0033] explicitly teaches of using the pulmonary PPG for assessment of cardiopulmonary circulatory system and also used for the determination of the oxygen saturation or measurement of a physiological variable in the pulmonary arteries (as currently amended in the claims to limit the regions to the heart or aorta or pulmonary artery or pulmonary vein).  
Applicant argues that the Negale reference does not teach of detecting light that has specifically passed through a wall of the body and does not teach of using device to investigate heart or any major blood vessel.  The Negale reference was applied as the claim was directed to any body tissue and included the intrathoracic blood vessel as one of the target tissues and did not specify body tissue to one of heart or aorta or pulmonary artery or pulmonary vein.  
In view of the amendments made to claim 1 where the detection of the reflected light is specifically light reflected from one of heart or aorta or pulmonary artery or pulmonary vein, the Negale reference is withdrawn and an updated search has resulted in the Schenkman reference, which is applied in place of the Negale reference to cover the specific claimed detection of reflected light from the currently claimed target tissues.  
3.	In view of lack of any specific arguments with respect to the Belson, Sarfaty and Kuroki references, the 103 rejections with respect to these references are modified and presented below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-43, 47, and 63-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan (20130310669) in view of Schenkman et al. (20080200780).
With respect to claim 39, Nitzan teaches of method for monitoring physiological variable in heart or intrathoracic blood vessel of the subject or generating signal that can provide information on cardiovascular parameters in the cardio-pulmonary system [0034].  Nitzan teaches of positioning an optical spectroscopy device within the intrathoacic lumen of the subject by inserting a light source or emitter into the esophagus and brought into close contact with its wall in a site where the pulmonary tissue in in tight proximity to the esophageal wall and a light detector configured to detect light that has been emitted from the light emitter [0037].  Nitzan is directed to method for measurement of PPG signal which can be used for assessment of cardiopulmonary system and determination of a physiological variable such as oxygen saturation [0033] where PPG probe consists of light source emitting light into tissue clearly through wall of the body lumen and photodetector for measuring the light transmitted or scattered from tissue [0009].  Under broadest reasonable interpretation, Nitzan therefore teaches of the light emitter being configured to emit light through the wall of the body lumen into the target tissue of fluid where clearly the wall of the body lumen is positioned between the tissue or fluid and the light emitter and detecting light that has clearly passed through the wall of the lumen from the detector to the target tissue or fluid since Nitzan teaches the detector measuring light which was emitted from the light source and transmitted through the thoracic wall and esophageal wall and through part of the lungs [0038].   Nitzan teaches of method directed to measuring a physiological variable such as oxygen saturation and therefore teaches using the device to measure the physiological parameter [0047]. Nitzan reference explicitly also teaches obtaining measurements of oxygen saturations in the pulmonary artery along with measurements of oxygen saturations in the blood of pulmonary microcirculatory arteries (see claims 11, 12; paragraphs [0033, 0050]).  Paragraph [0033] explicitly teaches of using the pulmonary PPG for assessment of cardiopulmonary circulatory system and also used for the determination of the oxygen saturation or measurement of a physiological variable in the pulmonary arteries (as currently amended in the claims to limit the regions to the heart or aorta or pulmonary artery or pulmonary vein).  
Nitzan teaches  of configuration of the transmitter and receiver elements which include optic fiber and reflection prism for emitting infrared light from a laser diode into the skin and for detecting light transmitted through the tissue (fig. 5, [0030]).  Nitzan however does not explicitly teach of detecting light that is reflected by the tissue or body fluid that has passed through wall of the tissue.  In a similar field of endeavor Schenkman et al. teach of an optical spectroscopy method for measuring various physiological parameters or variables (see abstract, [0015]) including oxygen saturation [0026] where the optical probe is used to directly access heart and quantitively determine oxygen saturation in cardiac tissue [0029].  Schnekman et al. explicitly teach of detecting reflected light that has penetrated 1 mm into the heart [0057] using a detector 12 which includes spectrometer to generate a reflectance spectrum for a plurality of wavelengths [0040].  Schenkman et al. teach of obtaining the cardiac muscle measurements by direct contact with the heart muscle during surgery or indirectly by minimally invasive techniques via catheter insertion of the probe to collect transmission spectra of the tissue between the probes [0055].  With respect to claim 40,  Nitzan teaches of processing the PPG signals (claims 1, 6, 31, 32) and Schenkman et al. teach of a computer 23 with a processor configured to run the programs with respect to the data received from the body tissue [0053, 0054, 0060].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Schenkman et al. to modify Nitzan to provide a  minimally invasive measure of absorbance in tissue, allowing quantitative determination of oxygenation and provide a more improved method of measuring cardiac parameters during surgical procedures and resuscitation and may help to decrease mortality in critically ill and injured patients (Schenkman, [0015, 0016]).  
With respect to claim 41, Nitzan teaches of measuring a physiologic variable such as oxygen saturation [0033, 0045, 0046].  
With respect to claim 42, Nitzan teaches of method to determine a value associated with the physiological variable such as oxygen saturation using corrected spectra information by receiving spectral information, comparing the spectral information, correcting the spectra, and using the corrected spectra to determine physiological variable [0051].  Nitzan teaches of obtaining spectral information pertaining to two different wavelengths, obtaining spectral curves, deriving a ratio from the curves using a calibration equation to determine oxygen saturation [0058]. 
With respect to claim 43, Nitzan teaches of the light emitter being configured to emit near-infrared light having a wavelength in range of 600-700 nm or 700-1000 nm [0042].  
With respect to claim 47, Nitzan teaches of the use of multiple laser diodes whose light is conveyed to the thoracic wall [0055] or light emitting diodes and inserted directly into the esophagus [0060].  
With respect to claim 63, Nitzan teaches of the light detector being configured to measure incident photonic intensity at more than one wavelength or more than one wavelength range [0042, 0045, 0051].  
With respect to claim 64, Nitzan teaches of the light detector being configured to generate spectrographic curves or PPG curve for analysis [0056, 0058].  
With respect to claim 65, Nitzan teaches an optical element or optic fibers configured to focus incident light into an optically conductive pathway or an applicator connected to the fiber or any other waveguide that conveys light to the detecting element from the target sit of measurement or along the elongate body to the processing device where the fibers convey light from a light source into the tissue and also conveys light which was scattered by the tissue to a detector [0039, 0043, 0044, 0054, 0055].  
With respect to claim 66, the Nitzan teaches of the light detector comprising a sensing element located along different portions of the elongate member where the light source and detector separated by 10 mm on the esophageal probe and by least 15 mm in the thoracic probe with a second detector attached to the esophageal wall or the thoracic wall and separated from the light source by less than 8 mm [0041].  Nitzan teaches of the light detecting element to be an electro-optic light detecting element such as a PIN diode or avalanche photodiode for detecting light [0044].  
6.	Claims 48-55, 67-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan in view of Schenkman et al. and further in view of Belson (20070135803).  
With respect to claims 48-50, Nitzan does not explicitly teach of a locator apparatus.  In a similar field of endeavor Belson teaches of a method of inserting an introducer 14 that includes a datum and position indicator 25 to measure, track or indicate position of transmitter, receiver, sensor, detector or other components [0203].  Belson teaches of endoscope 20 with light source where the elongate body is able to longitudinally and rotationally move within the body lumen to cause the emitter and detector to be positioned as desired due to the flexibility of the tubal body [0241].  Belson teaches of different locator apparatus including pressure sensors or temperature sensors or motion sensors or ECG equipment [0533, 0558, 0606].  Belson teaches of mounting the locator on the elongate body or pressure sensors located on the datum 96 such that it may press up against the endoscope 92 as it is advanced and withdrawn [0533].  The Belson reference teaches of securing a datum and position indicator 25 to a wall of a target lumen, forming an opening in the wall, advancing an instrument through the opening, and tracking the advancement of the instrument using the datum and position indicator [0011, 0203, 0204].  Furthermore, Belson teaches of in another embodiment where the instrument, guide tube, a datum and position indicator may be adapted to include a spectroscopic instrument [0402].  Belson teaches of mounting the locator or sensing element in a fixed relation to the detector such that the detector is positioned to receive light that has been emitted from the emitter [0640]. Therefore, under broadest reasonable interpretation, the locator apparatus located on the elongate body that has become aligned with the target would allow the detector to be positioned to receive light that been emitted from the emitter.  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Belson to modify Nitzan to provide instrument tracking information and effectively monitor the progress of the instrument and control articulation of the instrument [Belson, 0011].  
With respect to claims 51 and 52, the Nitzan reference does not teach of the locator apparatus on a second elongate member and movements mechanism.  Belson teaches of a system that includes multiple tubes including an inner tube or second elongate member that includes the position indicator and the inner tube is insertable inside the outer tube or first elongate member [0484].  As shown in figure 96A,B, Belson teaches of a first elongate member and second elongate member 9617 and 9627, respectively where the secondary elongate member or secondary guide tube 9627 includes datum and position indicators 25 which improves the ability to track position.  Belson therefore teaches of multiple elongate members or guide tubes with position indicators or locator apparatus mounted on and movement of elongate member within the lumen until the locator or indicator has located the desired position for the emitter and detector.  It would have therefore been obvious to use the teaching by Belson to modify Nitzan to result in improved ability to track the shape of each guide tube and its position with the body [Belson, 0484].  
With respect to claims 53-55, the Nitzan reference does not teach of the specific claimed movement mechanism.  Belson teaches of longitudinal movement or positioning of the apparatus [0399]. Belson also teaches of measuring rotational orientation [0404, 0519]. As shown in figure 96A,B, Belson teaches of a first elongate member and second elongate member 9617 and 9627, respectively where the secondary elongate member or secondary guide tube 9627 includes datum and position indicators 25 which improves the ability to track position.  Belson therefore teaches of multiple elongate members or guide tubes with position indicators or locator apparatus mounted on and movement of elongate member within the lumen until the locator or indicator has located the desired position for the emitter and detector.  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Belson to modify the previous references to effectively keep track of the longitudinal and/or rotational movement of the apparatus [Belson, [0233]].
With respect to claim 67, Nitzan does not explicitly teach of a attachable/detachable element with respect to the elongate body.  Belson teaches of a handle 32 which may be attached to the proximal end of the endoscope with a connector or may be connected to a light source 43 by illumination cable [0245].  The Belson reference furthermore teaches of quick-release mechanism for attaching and detaching instruments from actuators [0383, 0384].  Belson furthermore teaches of movability of the sensing element from the patient or elongate member [0526].  It would therefore be obvious to one of ordinary skill in the art to use the teaching by Belson to modify Nitzan and Schenkman et al. to allow the use of different controllable instrument and different configuration to allow attachment and detachment of various tools to provide precise positioning and location for diagnostics and surgery while maintaining sterile environment within the body [Belson, [0004-0006, 0384]].  
With respect to claim 68-70, Nitzan does not teach of the specific claimed movement mechanism.  Nitzan teaches of light penetration depth of 10-20 mm relative to the measurement surface [0054] but does not teach of determining an insertion depth of a first member relative to an insertion depth of a second member. Belson teaches of longitudinal movement or positioning of the apparatus [0399]. Belson also teaches of measuring rotational orientation [0404, 0519].   Belson teaches of measuring insertion depth of device within body [0272].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Belson to modify the previous references to effectively keep track of the longitudinal and/or rotational movement of the apparatus [Belson, [0233]].
With respect to claim 71, Belson teaches of the use of a position encoder [0233].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Belson to modify the previous references to allow the proper reading of the position of the elongate member by keeping track of the angular rotational movement of the motor [Belson, [0233]].  
7.	Claims 56-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan  in view of Schenkman et al.  in view of Belson and further in view of Sarfaty et al. With respect to claims 56-58, the combined references do not explicitly teach of comparing signals to reference signal. In a similar field of endeavor Sarfaty et al. teach of an optical spectroscopy system such as an endoscope [0038] for diagnostics where comparisons are made between reference signals and collected signals from different parts of the tissue [0012]. Sarfaty et al. teach of comparing reference sample signal to the collected sample signal to characterize abnormalities [0025].  With respect to claim 59, Belson teaches of issuing notification to the user in the form of audible or visual alarm to indicate position of the apparatus [0238]. Belson also teaches of plurality of zones of interest as the position indicator moves through the region of the body [0528, 0670].  With respect to claims 60-62, it would be obvious that the combined teachings of the references would allow user to a select particular zone, analyzed comparisons between reference and collected signals with respect to regions from the thorax of the subject, and issue notification in the form of audible or visual signal of correct placement of the apparatus relative to target location.
 It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Sarfaty et al. to modify the previous references to ensure more accurate characterizations of abnormalities in patient tissue region of interest with high sensitivity and precision while being contained in a compact unit and easily manipulated to generate real-time diagnostic information by eliminating possibility of human error [Sarfaty, [0010]].
8.	Claims 75 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan in view of Schenkman et al. in  view of Belson and further in view of Jam (20140190481).  The previous references do not explicitly teach of positioning a signaling device on the exterior surface of subject’s chest.  In a similar field of endeavor Jam teaches of an acoustic ventilator using feedback control where acoustic signal receivers 62 similar to microphones are placed on certain locations on the chest wall of the patient [0147, 0148].  Jam also teaches the use of other signaling devices including transducers or speakers [0139].  It would be obvious to use the detector from the Nitzan references to sense a signal from the signaling device and use the sensed signal to guide positioning and orientation of the elongate body such that the spectroscopy device measure the physiological variable from the desired location and therefore acoustic signal analyzer in the Jam reference would process the received acoustic signals from the patient’s thorax and make adjustments in machine’s setting and detect any abnormalities and warn care givers [Jam, [0148]].  
9.	Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan in view of Schenkman et al. in view of Belson in view of Jam and further in view of Kuroki et al.  The previous references do not teach of specific apex beat location. In a similar field of endeavor Kuroki et al. teach of an apparatus for measuring medical information by measuring an apexcardiogram by placing a signaling device on the subject’s chest directly above the apex beat location [0065]. It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Kuroki et al. to modify the previous references to more effectively obtain more accurate medical information of the heart and provide more accurate diagnoses [Kuroki et al. [0016, 0023]].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793